--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Commuications, Inc. 8-K [careview-8k_013112.htm]
 
Exhibit 10.91
 
Execution Version
 
SECOND AMENDMENT TO
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
This SECOND AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of
January 31, 2012 (this “Amendment”), is made by and among CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation (the “Company”), and the investors
identified on Annex I attached hereto (together with their respective successors
and permitted assigns, the “Investors”).
 
WITNESSETH:
 
WHEREAS, the Company and the Investors are parties to that certain Note and
Warrant Purchase Agreement, dated as of April 21, 2011 (as amended from time to
time, including without limitation pursuant to a Note and Warrant Amendment
Agreement dated December 30, 2011 and pursuant to this Amendment, the “Purchase
Agreement”); and
 
WHEREAS, the parties hereto desire to, subject to the terms and conditions
contained herein, amend the Purchase Agreement as set forth herein; and
 
WHEREAS, the Company and the Investors are executing and delivering this
Amendment in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the Commission under the
Act; and
 
WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in the
Purchase Agreement, additional Notes in the initial aggregate principal amount
of $5,000,000 (the “Supplemental Closing Notes”), as of the date of this
Amendment (the “Supplemental Closing Date”).
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors mutually agree as follows:
 
1. Definitions.  Capitalized terms used in this Amendment but not defined in
this Amendment shall have the meanings ascribed to them in the Purchase
Agreement.
 
2. Amendments to Purchase Agreement.
 
a. The Purchase Agreement is hereby amended by adding the following new Section
1.3 to the Purchase Agreement: “Sale of Additional Notes.  After the Closing,
the Company may sell, on the same terms and conditions as those contained in
this Agreement (as amended from time to time), up to $5,000,000 in additional
Notes to the Investors.  Any such additional Notes shall be included within the
definition of “Notes” and “Closing Securities” under this Agreement, any shares
of Common Stock issuable upon conversion of any such additional Notes shall be
included within the definition of “Note Shares” under this Agreement, and any
amendment to this Agreement to further consummate the sale of any such
additional Notes shall be included within the definition of “Transaction
Documents” under this Agreement.  Any such additional Notes shall be
substantially in the form of the senior secured convertible notes attached
hereto as Exhibit A, with such updates to the “Issuance Date”, “Maturity Date”,
“First Five Year Note Period” and other terms as shall be reasonably necessary
in the Company’s and the Investors’ discretion.”
 
 
 

--------------------------------------------------------------------------------

 
 
b. Section 5.4(a) of the Purchase Agreement is hereby amended by adding the
following new clause (vii) to the end of the first proviso in the first sentence
of such Section 5.4(a): “and (vii) any additional Notes purchased by the
Investors pursuant to Section 1.3.”
 
3. No Further Amendments.  Except as amended by this Amendment, the Purchase
Agreement shall remain in full force and effect in accordance with its terms.
 
4. Issuance of Supplemental Closing Notes.  Subject to the terms and conditions
of this Amendment and the Purchase Agreement, on the Supplemental Closing Date,
each of the Investors listed on Annex I shall severally, and not jointly,
purchase from the Company, and the Company shall sell and issue to each
Investor, the Supplemental Closing Notes in the respective amounts set forth
opposite each such Investor’s name on Annex I in exchange for a cash payment by
each Investor of the respective amounts set forth opposite each such Investor’s
name on Annex I (the “Supplemental Purchase Price”).  The Supplemental Closing
Notes shall be substantially in the form attached hereto as Exhibit A-1.  The
Supplemental Closing shall take place simultaneously with the execution of this
Amendment at the offices of Edwards Wildman Palmer LLP, 111 Huntington Avenue,
Boston, Massachusetts, 02199, or at such other location as the Company and the
Investors shall mutually agree.  At the Supplemental Closing, the Company shall
have satisfied the closing conditions set forth in subsections (c)-(h), (k) and
(l) of Section 4.1 of the Purchase Agreement as of the Supplemental Closing Date
and shall deliver to the Investors the Supplemental Closing Notes, each
registered in such name or names as the Investors may designate.  On the
Supplemental Closing Date, the Investors shall deliver the Supplemental Purchase
Price to the Company, payable by wire transfer in same day funds to an account
specified by the Company in writing.  The Supplemental Closing Notes shall be
secured as and to the same extent as the other Notes as described in the
Transaction Documents, including, without limitation, the Security Agreement and
IP Security Agreement.
 
5. Bringdown of Company’s Representations and Warranties.  The Company
represents and warrants to the Investors that, except as set forth in a
disclosure letter delivered to the Investors of even date herewith, the
statements contained in Article 2 and the first sentence of Section 5.1(k) of
the Purchase Agreement are true and correct as of the Supplemental Closing Date
as though made as of the Supplemental Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties are true and correct as of such
other specified date).  For the avoidance of doubt, as a result of the operation
of this Section 5, any representation and warranty made in the Purchase
Agreement “as of the Closing Date” shall be deemed to be made as of the
Supplemental Closing Date, any reference in a representation and warranty to
“the date hereof” shall be deemed to refer to the date of this Amendment, any
retroactive time period set forth in a representation and warranty shall be
deemed to be retroactive from the date of this Amendment for such time period,
and any reference to “Closing Securities” shall be deemed to refer to the
Supplemental Closing Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Bringdown of Investors’ Representations and Warranties.  Each Investor,
severally and not jointly, represents and warrants to the Company that the
statements contained in Article 3 of the Purchase Agreement are true and correct
as of the Supplemental Closing Date as though made as of the Supplemental
Closing Date (for this purpose, reading any reference to “Closing Securities” in
such Article 3 to refer only to the Supplemental Closing Notes).
 
7. Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Supplemental Closing Notes as required under Regulation D and to provide a copy
thereof to the Investors promptly after such filing. The Company shall, on or
before the Supplemental Closing Date, take such action as is necessary in order
to obtain an exemption for or to qualify the Supplemental Closing Notes for sale
to the Investors at the Supplemental Closing pursuant to this Amendment under
applicable securities or “Blue Sky” laws of the State of New York, and shall
provide evidence of any such exemption or qualification so taken to the
Investors on or prior to the Supplemental Closing Date. The Company shall make
all filings and reports relating to the offer and sale of the Supplemental
Closing Notes required under applicable securities or “Blue Sky” laws of the
State of New York following the Supplemental Closing Date.
 
8. Acknowledgement and Undertaking.  The Company agrees and acknowledges that
the transactions described in this Amendment and the issuance of the
Supplemental Closing Notes and shares of Common Stock upon exercise or
conversion of the Supplemental Closing Notes are intended to be exempt from
Section 16(b) of the Exchange Act pursuant to one or more rules promulgated
thereunder, applicable law and the Commission’s releases and interpretations,
and will, from time to time as and when requested by the Investors, and will
cause its successors and assigns to, execute and deliver or cause to be executed
and delivered, to the extent it may lawfully do so, all such documents and
instruments and take, or cause to be taken, to the extent it may lawfully do so,
all such further actions as the Investors may reasonably deem necessary and
desirable to facilitate and effect any such exemption.
 
9. Miscellaneous.
 
a. Ratification and Confirmation.  The Company acknowledges, agrees and confirms
that: (x) the Purchase Agreement and each of the other Transaction Documents, as
amended and otherwise modified by the amendments and other modifications
specifically provided herein, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed; and (y) without
limiting the generality of the foregoing clause (x), (i) all obligations,
liabilities and Indebtedness of the Company under the Transaction Documents, as
amended hereby, constitute “Obligations” (as defined in the Security Agreement)
secured by and entitled to the benefits of the security set forth in the
Security Agreement and the IP Security Agreement, and the liens and security
interests granted in favor of the Investors under the terms of the Security
Agreement and the IP Security Agreement are perfected, effective, enforceable
and valid and such liens and security interests are, in each case, a first
priority lien and security interest (except to the extent otherwise expressly
permitted by the Transaction Documents) and such liens and security interests
are hereby in all respects ratified and confirmed, and (ii) the shares of Common
Stock issuable upon conversion of the Supplemental Closing Notes shall
constitute “Registrable Securities” under the Registration Rights Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
b. Expenses.  The Company will pay and bear full responsibility for the
reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby.
 
c. Further Assurances.  The Company shall duly execute and deliver, or cause to
be duly executed and delivered, at its own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the Investors to carry out the
provisions and purposes of this Amendment.
 
d. Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto, the execution
and delivery of this Amendment and the closing of the transactions contemplated
hereby.
 
e. Governing Law.  All questions concerning the construction, interpretation and
validity of this Amendment shall be governed by and construed and enforced in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether in the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.  In furtherance of the
foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Amendment, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.
 
f. Construction.  The Company and the Investors acknowledge that the Company and
its independent counsel and the Investors and their independent counsel have
jointly reviewed and drafted this document, and agree that any rule of
construction and interpretation to the effect that drafting ambiguities are to
be resolved against the drafting party shall not be employed.
 
g. Counterparts; Facsimile and Electronic Signatures.  This Amendment may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  Counterpart signatures to this Amendment
delivered by facsimile or other electronic transmission shall be acceptable and
binding.
 
h. Headings.  The section and paragraph headings contained in this Amendment are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.
 


[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.
 

   
COMPANY:
             
CareView Communications, Inc., A Nevada corporation
             
By:
/s/ Steve Johnson      
Name:
Steve Johnson      
Title:
President/COO  

 

   
INVESTORS:
             
HealthCor Partners Fund, L.P.
      By: HealthCor Partners Management L.P., as Manager       By: HealthCor
Partners Management, G.P., LLC, as General Partner              
By:
/s/ Jeffrey C. Lightcap      
Name:
Jeffrey C. Lightcap      
Title:
Senior Managing Director                 Address:
HealthCor Partners
Carnegie Hall Towers
152 West 57th Street
New York, NY 10019
 

 

   
HealthCor Hybrid Offshore Master Fund, L.P.
     
By: HealthCor Hybrid Offshore G.P., LLC, as General Partner
             
By:
/s/ Steven J. Musumeci      
Name:
Steven J. Musumeci      
Title:
Chief Operating Officer                 Address:
HealthCor Partners
Carnegie Hall Towers
152 West 57th Street
New York, NY 10019
 





ACKNOWLEDGED AND AGREED:
      CareView Communications, Inc., A Texas corporation        
By:
/s/Steve Johnson
 
Name:
Steve Johnson  
Title:
President/COO  

 
CareView Operations, LLC
       
By:
/s/Steve Johnson
 
Name:
Steve Johnson  
Title:
President/COO  

 
 
 

--------------------------------------------------------------------------------

 
 
Annex I


Investors


Investor
Supplemental Closing Notes
Supplemental Purchase Price
HealthCor Partners Fund, L.P.
$2,329,000
$2,329,000
HealthCor Hybrid Offshore Master Fund, L.P.
$2,671,000
$2,671,000
TOTAL
$5,000,000
$5,000,000






--------------------------------------------------------------------------------